       Case 8-18-08143-reg             Doc 9      Filed 01/13/20        Entered 01/13/20 13:24:15




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
In re:                                                                        Case No. 8-18-75747-reg

          Gerald N. Daffner,                                                  Chapter 7

                                    Debtor.

--------------------------------------------------------------------X

Palisades Tickets, Inc.,

                                    Plaintiff
                                                                              Adv. Pro. No. 18-08143-reg
                   -against-

Gerald N. Daffner,

                                    Defendant.

--------------------------------------------------------------------X

                                            Decision After Trial

        Before the Court is an adversary proceeding commenced by Palisades Tickets, Inc. (the

“Plaintiff”) seeking a judgment awarding $238,518.07 in damages for actual and constructive

fraud under the New York Debtor and Creditor Law (the “DCL”) §§ 270-281. The Plaintiff also

asks the Court to find that the Plaintiff’s claim of $238,518.07 against Gerald N. Daffner (the

“Debtor” or the “Defendant”) is non-dischargeable under §§ 523(a)(4) and (6) of the Bankruptcy

Code (the “Code”). The Defendant is an attorney licensed to practice in New York who

represented Michael Petrillo, Helane Karon David, and their businesses, Trinity Tickets Tours

Travel Ltd, Triple Crown Entertainment LLC, Mainline Consultants Ltd, and Event Corporation

(the “Judgment Debtors”) in a state court action by the Plaintiff against the aforementioned

individuals and entities which resulted in the entry of a judgment. The Defendant did not

represent the Judgment Debtors in the litigation but was retained by them with regard to post-
       Case 8-18-08143-reg         Doc 9     Filed 01/13/20      Entered 01/13/20 13:24:15




judgment matters. The Plaintiff alleges that the Defendant participated with his clients in a

scheme to prevent the Plaintiff from collecting from the Judgment Debtors the money owed to

the Plaintiff. The Defendant acknowledges that he received money from his clients from bank

accounts they closed. He also acknowledges that he deposited the funds he received into his

IOLA account. The Defendant admits that at the direction of his client, he disbursed funds to

them, to third parties and to himself from the IOLA. The Defendant maintains that at all times he

was acting in accordance with his clients’ instructions and in a manner consistent with his prior

practice with Helane Karon David and Michael Petrillo.

        The Plaintiff’s standing to bring the non-dischargeability claims in this action is

predicated on its status as a creditor of the Defendant. The Plaintiff does not allege that the

Defendant breached a contract with the Plaintiff or committed a tortious act with respect to the

Plaintiff. In fact, the Plaintiff fails to allege any direct relationship with the Defendant that

caused the Plaintiff to incur damages. The Plaintiff argues that its standing as a creditor arises

due to the Defendant’s violation of a state statute. According to the Plaintiff, the Defendant was

a transferee of fraudulent conveyances from his clients, the Judgment Debtors, in violation of

sections 270-281 of the DCL. Under the Plaintiff’s analysis, the fact that the Defendant received

the transfers and deposited the funds into his IOLA while acting as counsel to the Judgment

Debtors is irrelevant. However, the record before the Court establishes that the Defendant acted

at all times as an attorney on behalf of his clients, which is pivotal in determining whether the

Defendant violated the relevant DCL sections relied upon by the Plaintiff. The bulk of the

transfers made by the Judgment Debtors remained in the Defendant’s IOLA, and were

subsequently transferred to third parties or back to the Judgment Debtors at the express direction

of the Judgment Debtors. Under applicable New York case law, an attorney who accepts funds


                                                   2
       Case 8-18-08143-reg         Doc 9    Filed 01/13/20      Entered 01/13/20 13:24:15




from a client but does not exercise dominion and control over those funds is not a transferee for

the purposes of the DCL. Because there is no evidence to support a finding that the Defendant

had control over the disposition of these funds in the IOLA, the Defendant was not a statutory

transferee of any fraudulent transfers under New York law. With respect to the portion of funds

the Defendant did receive from the IOLA as payment for his legal services and as reimbursement

for making transfers from his personal account by mistake, the Plaintiff has failed to establish on

a prima facie basis that these transfers are recoverable as either intentional or constructive

fraudulent conveyances under the DCL.

       Even if the Court were to determine that the Plaintiff is a creditor of the Defendant, the

liability resulting from such a finding against the Defendant would be dischargeable, as the

Plaintiff has failed to establish a prima facie case with respect to sections 523(a)(4) and (a)(6).

Courts narrowly construe non-dischargeability claims, as the consequences to the debtor are

severe. As for §523(a)(4), the Plaintiff has failed to plead or prove its case. The Plaintiff does not

allege that the Defendant acted as its fiduciary at any point. The record at trial is equally

deficient regarding the elements of §523(a)(4) with respect to larceny and embezzlement, as

there is no evidence that the Defendant stole or misappropriated any funds.

       The Plaintiff also failed to establish the elements of §523(a)(6). A plaintiff must prove

that the debt it seeks to exempt from discharge arose from the Defendant’s willful and malicious

conduct. The record at trial does not reflect that in receiving and disbursing the Judgment

Debtors’ funds on their behalf, the Defendant intended to cause injury to the Plaintiff,

specifically to thwart the Plaintiff from satisfying its judgment against the Judgment Debtors.

The Defendant, as an attorney, was obligated to abide by the Judgment Debtors’ decisions

concerning his representation and to distribute funds that the Defendant held on behalf of the


                                                  3
       Case 8-18-08143-reg          Doc 9     Filed 01/13/20      Entered 01/13/20 13:24:15




Judgment Debtors as they directed. The Plaintiff urges the Court to find that the Defendant’s

conduct was not motivated by his duties to his clients and was instead deliberately designed to

hurt the Plaintiff. The Plaintiff’s failure to obtain testimony from any of the Judgment Debtors

leaves the Court with no avenue to verify whether the purported scheme to injure the Plaintiff

ever existed. The Plaintiff’s failure to establish the existence of the scheme precludes a finding

that the Defendant acted in pursuit of the alleged scheme’s objective. The record before the

Court establishes that the Defendant acted as an attorney in compliance with his clients’ wishes,

and therefore there is no evidentiary basis to support a finding that the Defendant acted

wrongfully and without just cause as required pursuant to section 523(a)(6). For these reasons,

and as more fully set forth below, the complaint shall be dismissed in its entirety.

                                          Procedural History

        The Defendant filed a petition for relief under Chapter 7 of the Bankruptcy Code on

August 24, 2018 (the “Petition Date”) as a no-asset case. The Plaintiff filed a proof of claim in

the amount of $238,518.07 on October 12, 2018. The Defendant received a discharge under 11

U.S.C. § 727 on November 28, 2018. The Chapter 7 Trustee filed a report of no distribution on

January 28, 2019.

        The Plaintiff filed this adversary complaint on October 25, 2018 alleging that the

Defendant’s debt to the Plaintiff is non-dischargeable under 11 U.S.C. §§ 523(a)(4) and (6) and

seeking to recover transfers made for actual and constructive fraud under New York Debtor and

Creditor Law §§ 270-281 in the amount of $238,518.07 (the “Complaint”).1 The Defendant filed

an answer on November 21, 2018. The parties filed a Joint Pre-Trial Memorandum containing



1
  Although the Plaintiff may not obtain a monetary judgment against the Debtor in this Court for the
recovery of fraudulent conveyances, the Court is treating the DCL claims as an attempt to establish a
debtor-creditor relationship between the parties.
                                                     4
       Case 8-18-08143-reg          Doc 9    Filed 01/13/20       Entered 01/13/20 13:24:15




twenty-seven exhibits on October 7, 2019, and a trial was held on October 15, 2019. The

Defendant testified as a witness. None of the Judgment Debtors appeared as witnesses. At the

conclusion of the trial, the matter was marked submitted.

                                                 Facts2

        The Debtor is an attorney who was admitted to practice law in 1960. He represented the

Judgment Debtors in connection with a state court lawsuit filed by the Plaintiff. The Defendant

did not represent the Judgment Debtors during the course of the lawsuit itself but did so in the

subsequent challenge to the judgment entered against them and in connection with the Plaintiff’s

attempts to satisfy the judgment.

The State Court Action

        The Plaintiff commenced an action against the Judgment Debtors for breach of a joint

venture agreement, breach of contract, and an accounting with respect to the sale of show tickets

on December 11, 2006 in the Supreme Court, State of New York, County of New York under

Index Number 604228/06 (the “State Court Action”).3 Attorney Henry Gonzalez represented the

Judgment Debtors at that time. The Judgment Debtors, through Mr. Gonzalez, agreed to pay

$300,000 in installment payments in settlement of the State Court Action in a stipulation filed on

February 8, 2007. In the event of a default, the Judgment Debtors stipulated to entry of a

judgment in the amount of $450,000 with interest from September 15, 2006. The Judgment

Debtors defaulted on the stipulation in March 2007. Judgment was subsequently entered in favor



2
  The facts herein are derived from the stipulated facts in the Parties’ Joint Pre-Trial Memorandum,
October 7, 2019, ECF No. 8, Defendant’s testimony at trial, and the Parties’ Exhibits unless stated
otherwise.
3
  The State Court Action caption was amended on August 16, 2007 from “Michael Petrillo, Helene
Petrillo, Helene Petrillo d/b/a Trinity Tickets Tours and Travel, Helene Petrillo d/b/a Triple Crown
Entertainment, Helene Petrillo d/b/a Main Line Consultants and Event Corp.” As such, any reference
herein to Helane Karon David is inclusive of “Helene Petrillo.”
                                                       5
       Case 8-18-08143-reg        Doc 9     Filed 01/13/20     Entered 01/13/20 13:24:15




of the Plaintiff on May 17, 2007 in the sum of $448,644.45 (the “Judgment”). The Plaintiff

served restraining notices and subpoenas to take deposition on Michael Petrillo and Helane

Karon David on June 5, 2007.

       The Judgment Debtors retained the Defendant as their counsel on June 25, 2007. The

Defendant testified that there was no written retainer agreement. On July 10, 2007, a Sheriff’s

Notice of Levy and Sale was issued to the Judgment Debtors for $481,910.67. The Defendant

appeared in the State Court Action on July 18, 2007 to move to vacate the Judgment. The motion

to vacate was settled on August 9, 2007 by a so ordered stipulation and deferral agreement, filed

August 16, 2007, where immediate collection of the Judgment was deferred, and the Judgment

Debtors agreed to pay the Plaintiff $350,000 with interest from March 1, 2007 in installment

payments ranging from $10,000 to $30,000 (the “So Ordered Stipulation and Deferral

Agreement”). The Judgment Debtors paid the installments required by the So Ordered

Stipulation and Deferral Agreement between September, 2007 and February, 2008, totaling

$60,000. On October 13, 2007, the Defendant issued a personal check, No. 541, to the Plaintiff’s

counsel as an installment payment on behalf of the Judgment Debtors. At trial, the Defendant

testified he informed the Plaintiff’s counsel of the mistake and that the Plaintiff’s counsel

accepted the payment.

        The Judgment Debtors then defaulted on the $20,000 installment payment due on March

1, 2008. The Plaintiff faxed a notice of default to the Defendant on March 4, 2008. The

Judgment Debtors failed to cure the default and therefore breached the So Ordered Stipulation

and Deferral Agreement. Judgment was entered against the Judgment Debtors on April 9, 2008

in the sum of $390,830. That judgment remains largely unsatisfied, and over $370,000, together

with interest, remains outstanding. Complaint ¶22.


                                                  6
       Case 8-18-08143-reg          Doc 9     Filed 01/13/20      Entered 01/13/20 13:24:15




        The Defendant testified at trial that he withdrew from representing the Judgment Debtors

after they defaulted on their payment plan but that he represented Helane Karon David and

Michael Petrillo as a favor in connection with two post-judgment depositions.

The Closing of the Judgment Debtors’ Bank Accounts

        Between 2006 and 2008, numerous bank accounts in the name of the Judgment Debtors

were closed. On May 18, 2007, Judgment Debtor Main Line Consultants closed HSBC checking

account x9625-1, and Judgment Debtor Event Corporation closed HSBC checking account

x9799-1. The Plaintiff served Restraining Notices and Information Subpoenas on HSBC Bank on

May 23, 2007. The bank responded that Judgment Debtors Michael Petrillo and Trinity Tickets

Tours & Travels, Inc. 4 maintained accounts there. Judgment Debtor Event Corporation closed

HSBC account x3040-2 on September 12, 2007 and HSBC account x1315-3 on October 30,

2007. On February 6, 2008, Judgment Debtor Michael Petrillo closed HSBC account x8085-3.

        By April, 2008, at least eight bank accounts held by the Judgment Debtors had been

closed. Judgment Debtor Helane Karon David closed her HSBC account x1546-0 on August 14,

2008. On August 27, 2008, the Defendant wrote a letter to the Plaintiff’s counsel enclosing

letters from HSBC stating that the Judgment Debtors’ account had no funds on deposit.5

        The Plaintiff served the Defendant with a Notice to Garnishee, an Information Subpoena

and Restraining Notice on November 30, 2009. The Defendant submitted his responses on

December 16, 2009. Question two asked whether the Defendant maintained any accounts where

he held sums for the benefit of the Judgment Debtors. The Defendant responded that he did not.



4
  The amended caption lists the relevant party as “Trinity Tickets Tours & Travels, Ltd” while HSBC’s
response refers to “Trinity Tickets Tours & Travels, Inc.”
5
  The Court is unable to identify which Judgment Debtor’s account was referred to in Defendant’s letter,
as Defendant’s letter, Ex. 19, did not identify which Judgment Debtor’s account had no funds and
purports to enclose HSBC letters that were not attached to the exhibit.
                                                      7
       Case 8-18-08143-reg          Doc 9      Filed 01/13/20      Entered 01/13/20 13:24:15




On December 21, 2009, the Defendant wrote a letter to the Plaintiff’s counsel stating he

“maintained no accounts for the defendant Helane Petrillo, or any other defendants. All funds

were deposited in my IOLA for Helane Karon David, as stated in my Answers. All funds have

been expended, pursuant to her direction, as stated in my answers.”

The Defendant’s IOLA

        The Defendant practiced law out of New York City until October, 2000. He now

maintains his practice on Long Island. The Defendant maintained an IOLA6 with Citibank in

New York City (the “New York City IOLA”) until February, 2007 when the Defendant opened a

new IOLA at Citibank in Mineola (the “Defendant’s IOLA”). The Defendant’s IOLA remains

open, while the New York City IOLA is closed. The Plaintiff alleges that the Defendant’s IOLA

was the vehicle used in a scheme to hide moneys from the Plaintiff and to render the Judgment

impossible to satisfy.

        The Defendant testified that he had a practice of holding money for the Judgment

Debtors, specifically Helane Karon David, that began in the late 1990s. Ms. David was originally

a client who sought the Defendant’s services as a tax attorney. She testified at a post-judgment

deposition in the State Court Action on July 22, 2009 that she would give money to the

Defendant to be held for her benefit. Ex. 20. Judgment Debtor Michael Petrillo similarly testified



6
  An “Interest on Lawyers Account” (“IOLA”) is “an unsegregated interest-bearing deposit account . . .
for the deposit by an attorney of qualified funds.” N.Y. Jud. Law § 497(1). “Qualified funds” are “moneys
received by an attorney in a fiduciary capacity from a client or beneficial owner and which, in the
judgment of the attorney, are too small in amount or are reasonably expected to be held for too short time
to generate sufficient interest to justify the expense of administering a segregated account for the benefit
of the client or beneficial owner.” Id. at § 497(2). “Funds received by an attorney from a client or
beneficial owner in the course of the practice of law” are received in a fiduciary capacity. Id. at § 497(2-
a). “The decision as to whether the funds are nominal in amount or expected to be held for a short period
of time rests exclusively in the sound judgment of the lawyer or law firm.” Id. at § 497(4)(b). An attorney
is not “liable in damages” and will not be “held to answer for a charge of professional misconduct
because of a deposit of moneys to an IOLA pursuant to a judgment in good faith that such moneys were
qualified funds.” Id. at § 497(5).
                                                        8
       Case 8-18-08143-reg         Doc 9    Filed 01/13/20      Entered 01/13/20 13:24:15




at a post-judgment deposition in the State Court Action on May 14, 2009 that he would provide

the Defendant with money to hold on his behalf and ask for the money back whenever he needed

it. Ex. 21. The Defendant testified at trial that the Judgment Debtors would provide instructions

regarding any moneys in the Defendant’s IOLA orally.

The Transfers Between the Judgment Debtors and the Defendant’s IOLA (The “Transfers”)

       The Transfers occurred between February, 2007 and April, 2008, where approximately

$245,000 was transferred from the Judgment Debtors to the Defendant’s IOLA and either back

to the Judgment Debtors or to third parties pursuant to the Judgment Debtors’ instruction.

Exhibits four (the “Schedule of Deposits”) and five (the “Schedule of Disbursements”) were

prepared by the Defendant upon the order of the Hon. Carol R. Edmead, Justice, Supreme Court,

New York County pursuant to a post-judgment motion filed by the Plaintiff seeking to hold the

Defendant in contempt. These exhibits were prepared to accurately reflect receipts and

disbursements during the relevant time period.7

       By October 31, 2007, the Judgment Debtors had already transferred $186,066.77 to

deposit in the Defendant’s IOLA. The Defendant received an additional $61,451.30 in March,

2008. Throughout the same period, the Defendant disbursed checks to the Judgment Debtors,

including checks to “cash” despite the Schedule of Disbursements indicating that the

disbursements went to specific Judgment Debtors.

       Between March 5, 2008 – the day after Plaintiff faxed its Notice of Default to the

Defendant – and April 30, 2008, the Defendant returned $57,790.79 to the Judgment Debtors or



7
 However, the parties stipulate that the Schedule of Deposits incorrectly totals $238,518.07 instead of
$247,518.07. Further, the Court observed that the schedules show roughly $50,000 in disbursements were
made prior to March 12, 2007 even though only $14,000 had been deposited in the account prior to March
12, 2007. The Defendant stated that he was “baffled” in response and speculated that there must have
been other funds in the IOLA.
                                                     9
      Case 8-18-08143-reg         Doc 9     Filed 01/13/20     Entered 01/13/20 13:24:15




to third parties while the Judgment Debtors were in breach of the So Ordered Stipulation and

Deferral Agreement. The disbursements were made at the direction of the Judgment Debtors.

       At trial, the Defendant stated that he disbursed the Judgment Debtors’ funds in amounts

as requested by his clients and at times totaled those smaller disbursements together on the

Schedule of Disbursements for convenience. For example, between March 13, 2008 and April 8,

2008, the Defendant wrote a total of 23 checks to Judgment Debtor Helane Karon David alone,

aggregating $34,150.

       Between February 2007, and April, 2008 the Judgment Debtors completed 19 separate

transfers to the Defendant totaling $247,518.07. The Defendant thereafter made 81 separate

transfers, totaling $244,724.78 back to the Judgment Debtors or for their benefit. The April 9,

2008 judgment remains unsatisfied in the amount of $370,206.62 plus interest. Complaint ¶22.

The State Court Action Against Defendant-Debtor

       The Plaintiff filed a state court action against the Defendant in the Supreme Court, State

of New York, County of New York alleging that the Defendant was a transferee of the Judgment

Debtors’ funds under certain sections of the New York Debtor-Creditor Law and was therefore

liable for fraudulent transfers (the “Daffner Action”). Ultimately, the complaint was amended to

contain five causes of action, including causes of action arising under the New York Debtor-

Creditor law. The Plaintiff alleged that the Defendant (1) used his bank account to conceal the

Judgment Debtors’ assets and make them unavailable for attachment; (2) conspired with the

Judgment Debtors to conceal their assets and hinder the Plaintiff’s collection efforts; (3) assisted

the Judgment Debtors in making the Transfers without fair consideration; (4) committed acts that

constitute constructive fraudulent conveyances; and (5) knowingly assisted the Judgment

Debtors in the fraudulent concealment of assets. The Defendant thereafter filed a pre-answer


                                                 10
      Case 8-18-08143-reg         Doc 9     Filed 01/13/20      Entered 01/13/20 13:24:15




motion to dismiss the amended complaint on various grounds. The court denied the Defendant’s

motion to dismiss and directed the Defendant to file an answer, which the Defendant filed.

       After motion practice and the Defendant’s failure to comply with discovery requests, the

Defendant’s answer was stricken in the Daffner Action, and the case was placed on the State

Court trial calendar for an inquest as to damages. The inquest has been stayed as a result of this

Bankruptcy case.

                                      The Parties’ Positions

       The Plaintiff contends that the Defendant willfully and maliciously participated in a

scheme with the Judgment Debtors to conceal the Judgment Debtors’ assets from the Plaintiff.

The Plaintiff alleges that even though the Defendant had full knowledge of the Judgment

Debtors’ status as judgment debtors, he received money for no consideration and concealed that

money in his IOLA, thereby removing the money from accounts titled in the Judgment Debtors’

names and shielding it from attachment. The Plaintiff alleges that in furtherance of the

concealment, the Defendant returned the money to the Judgment Debtors by contemporaneously

issuing multiple checks in small amounts and paying many checks to “cash.” The Plaintiff argues

that the Defendant’s concealment of the Judgment Debtors’ assets has prevented the Plaintiff

from recovering on the Judgment.

       The Defendant contends that he received and disbursed his clients’ money in the

Defendant’s IOLA as instructed by his clients to whom he owed a fiduciary duty. The Defendant

further contends that he owed no such fiduciary duty to the Plaintiff.

                                           Discussion

       The Plaintiff has standing to bring this non-dischargeability suit only if it is a creditor.

See 11 U.S.C. § 523(c)(1) (A claim pursuant to section 523(a)(2), (4), or (6) may only be brought


                                                 11
        Case 8-18-08143-reg       Doc 9     Filed 01/13/20      Entered 01/13/20 13:24:15




by “the creditor to whom such debt is owed . . .”). A creditor is “an entity that has a claim against

the debtor that arose at the time of or before the order for relief concerning the debtor.” 11

U.S.C. § 101(10). A claim is defined as a “right to a payment, whether or not such right is

reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,

undisputed, legal, equitable, secured, or unsecured.” 11 U.S.C. § 101(5)(A). The Code’s

definition of “claim” is expansive. Johnson v. Home State Bank, 501 U.S. 78, 83

(1991) (“Congress intended by this language to adopt the broadest available definition of

‘claim.’”).

        The Plaintiff does not claim creditor status by virtue of a direct relationship with the

Defendant. It asserts creditor status solely on a statutory basis under the DCL. Specifically, the

Plaintiff alleges the Defendant transcended his role as an attorney by conspiring with his clients

to thwart the Plaintiff’s collection efforts in violation of the sections of the DCL concerning

fraudulent conveyances. Accordingly, the Plaintiff’s status as a creditor and standing to bring

this adversary proceeding are dependent on the viability of its DCL claims against the

Defendant.

   I.         The Defendant’s Role as an Attorney

        Before the Court addresses the merits of the Plaintiff’s claims, it must address the role of

the Defendant as attorney for the Judgment Debtors and the duties he owed to them, as the

Plaintiff’s claims against the Defendant require a finding that the Defendant acted as a co-

conspirator with the Judgment Debtors and not as their attorney. “Courts look to the Code of

Professional Responsibility in analyzing conflicts under the Bankruptcy Code.” In re Enron

Corp., No. 01-16034 (AJG), 2002 WL 32034346, at *12 (Bankr. S.D.N.Y. May 23, 2002) (citing

In re Caldor, Inc., 193 B.R. 165, 178 (Bankr. S.D.N.Y. 1996)). The New York Rules of


                                                 12
       Case 8-18-08143-reg         Doc 9       Filed 01/13/20    Entered 01/13/20 13:24:15




Professional Conduct (the “NYRPC”) replaced the New York Code of Professional Conduct,

effective April 1, 2009. Rule 1.2 of the NYRPC provides, “a lawyer shall abide by a client’s

decisions concerning the objectives of representation and, as required by Rule 1.4, shall consult

with the client as to the means by which they are to be pursued.” In citing to the NYRPC’s

predecessor, the In re September 11 Litigation court stated:

                Under the New York Code of Professional Responsibility, a lawyer
                assumes the absolute duty to represent his or her client zealously
                within the bounds of the law. Such obligation stems from the
                fundamental premise that in our government of law and not of
                individuals, each member of our society is entitled to have his or her
                conduct judged and regulated in accordance with the law; to seek
                any lawful objective through legally permissible means; and to
                present for adjudication any lawful claim, issue or defense. Thus, in
                undertaking to represent a client zealously, the lawyer must not
                intentionally prejudice or damage the client during the course of the
                professional relationship. The lawyer’s obligations run directly to
                the interests of his client, and it is the client who serves as the
                lawyer’s master throughout the course of the professional
                relationship. A lawyer who is concerned with the potential legal
                consequences to him of serving his client zealously is in a position
                of conflict.

In re Sept. 11 Litig., 236 F.R.D. 164, 170 (S.D.N.Y. 2006) (internal citations and quotations

omitted).

        Further, a lawyer is required to “promptly pay or deliver to the client or third person as

requested by the client or third person the funds, securities, or other properties in the possession

of the lawyer that the client or third person is entitled to receive.” NYRPC 1.15(c)(4). 8 Comment

[4] of Rule 1.15 provides in pertinent part:

                Paragraph (c)(4) also recognizes that third parties may have lawful
                claims against specific funds or other property in a lawyer’s custody,
                such as a client’s creditor who has a lien on funds recovered in a
                personal injury action. A lawyer may have a duty under applicable
                law to protect such third-party claims against wrongful interference

8
 The Court questions whether the Defendant maintained the books and records of his legal practice as
required under NYRPC 1.15 but does not reach the issue, as it is not before the Court.
                                                 13
       Case 8-18-08143-reg         Doc 9     Filed 01/13/20     Entered 01/13/20 13:24:15




               by the client. In such cases, when the third-party claim is not
               frivolous under applicable law, the lawyer must refuse to surrender
               the property to the client until the claims are resolved.

NYRPC 1.15 cmt. 4. It is worth noting that the Plaintiff has not established that it has a claim

against “specific funds” or a “lien on funds.” Important in establishing the Defendant’s duties,

the Plaintiff admits that the funds in the Defendant’s IOLA account were the property of the

Judgment Debtors:

               All the while, between the period February 27, 2007 through August
               7, 2007, and then continuing through April 30, 2008, as herein after
               set forth, the Judgment Debtors in the [State Court Action], assisted
               by Gerald Daffner, Defendant herein, transferred sums to Defendant
               Daffner in an effort to, inter alia, conceal their funds, make their
               funds unavailable for attachment, and otherwise impair, impede and
               prevent the collection of [Plaintiff’s] Judgment, rendering the
               Judgment Debtors insolvent.

Complaint ¶19. The Plaintiff also admits that it has been unable to attach its claim to the

Judgment Debtors’ accounts or funds and uses that allegation to support its causes of action.

Complaint ¶47. Further, the So Ordered Stipulation and Deferral Agreement established a

“security interest in [the Judgment Debtors’] accounts receivable, furniture, fixtures, equipment,

and inventory” in favor of the Plaintiff but failed to attach the debt to the specific funds that

belonged to the Judgment Debtors, other than accounts receivable, or the specific funds in

Defendant’s IOLA. Ex. 15. The Plaintiff has not submitted any evidence to establish that the

funds in the Defendant’s IOLA came from accounts receivable covered by the So Ordered

Stipulation and Deferral Agreement. Thus, the Plaintiff has failed to establish that it was entitled

to the specific funds held for the Judgment Debtors’ benefit in the Defendant’s IOLA. Cf. Leon

v. Martinez, 84 N.Y.2d 83, 89-90 (1994) (Finding in the context of a motion to dismiss that a

third party might be “entitled” to funds where the “client has conveyed a right to [the] funds by

an enforceable assignment”). Accordingly, the Defendant owed duties to the Judgment Debtors

                                                  14
       Case 8-18-08143-reg        Doc 9     Filed 01/13/20      Entered 01/13/20 13:24:15




to abide by their decisions concerning the matters in which the Defendant represented them and

to distribute the Judgment Debtors’ funds from the Defendant’s IOLA when requested by them

pursuant to NYRPC 1.2, 1.4 and 1.15.

       While it is not inconceivable that an attorney could venture beyond these duties to

conspire with his or her client to injure the client’s creditor, the record cannot support a finding

that such a circumstance exists here. The Defendant testified that he received and distributed the

Judgment Debtors’ funds to and from the Defendant’s IOLA in accordance with a practice of

doing so dating back several years prior to the State Court Action. The evidence supports the

Defendant’s testimony. In their 2009 post-judgment depositions, Helane Karon David and

Michael Petrillo both asserted that the Judgment Debtors would regularly provide the Defendant

with funds to be held in and disbursed from the Defendant’s IOLA pursuant to their instructions.

Ex. 20, 21. The Defendant had an affirmative duty to adhere to the Judgment Debtors’

instructions in doing so pursuant to the NYRPC. The Plaintiff has not offered any evidence to

contradict the Defendant’s testimony or establish that the Defendant ventured beyond his duties.

The Plaintiff urges the Court to find that the Defendant received and disbursed the Judgment

Debtors’ funds in furtherance of a conspiracy with the Judgment Debtors to ensure the debt owed

to the Plaintiff was uncollectable, not because the Defendant was obligated to adhere to the

Judgment Debtors’ instructions concerning their money pursuant to the NYRPC. Importantly,

the Plaintiff failed to call any of the Judgment Debtors as a witness. The Judgment Debtors were

the only parties who could confirm whether the Defendant’s conduct was motivated by a

conspiracy to defraud the Plaintiff, or any other purpose separate from the duties that the

Defendant affirmatively owed to the Judgment Debtors. The record precludes a finding that the

Defendant acted as anything other than an attorney to the Judgment Debtors. The Court must


                                                  15
          Case 8-18-08143-reg      Doc 9     Filed 01/13/20      Entered 01/13/20 13:24:15




therefore determine whether the Defendant, in acting as an attorney to the Judgment Debtors,

violated the sections of the DCL that pertain to fraudulent conveyances.

    II.      Claims Under the New York Debtor and Creditor Law

A. Applicable Legal Standards

1. Actual Fraud

          Section 276 of the DCL provides that “every conveyance made and every obligation

incurred with actual intent ... to hinder, delay, or defraud either present or future creditors, is

fraudulent as to both present and future creditors.” This section authorizes a party “to avoid

transactions which have the purpose or effect of removing property from a debtor's estate which

should properly be used to repay creditors.” Kramer v. Mahia (In re Kahn), No. 11-01520 (PKC)

(ESS), 2014 WL 10474969, at *21 (E.D.N.Y. Dec. 24, 2014) (citing Strauss v. Sixty-Five

Brokers, (In re Churchill Mortg. Inv. Corp.), 256 B.R. 664, 675 (Bankr. S.D.N.Y. 2000)). To

prevail on a claim under section 276 of the New York Debtor and Creditor law, a party must

establish that “(1) the thing transferred has value out of which the creditor could have realized a

portion of its claim; (2) that this thing was transferred or disposed of by debtor; and (3) that the

transfer was done with actual intent to defraud.” Kahn, 2014 WL 10474969, at *21. A plaintiff

“must show intent to defraud on the part of the transferor.” Sharp Int'l Corp. v. State St. Bank &

Trust Co. (In re Sharp Int'l Corp.), 403 F.3d 43, 56 (2d Cir. 2005). A transferor’s intent may be

inferred from the circumstances surrounding of the transaction. Id. The Plaintiff must prove its

claim under DCL § 276 by clear and convincing evidence. Messer v. Chu (In re Xiang Yong

Gao), 560 B.R. 50, 63 (Bankr. E.D.N.Y. 2016).

2. Constructive Fraud Pursuant to DCL §§ 273, 274, and 275

          The DCL provides several paths to recover a constructively fraudulent transfer:


                                                   16
      Case 8-18-08143-reg            Doc 9     Filed 01/13/20      Entered 01/13/20 13:24:15




                 [A] conveyance by a debtor is deemed constructively fraudulent if
                 it is made without ‘fair consideration,’ and ... one of the following
                 conditions is met: (i) the transferor is insolvent or will be rendered
                 insolvent by the transfer in question, DCL § 273; (ii) the transferor
                 is engaged in or is about to engage in a business transaction for
                 which its remaining property constitutes unreasonably small
                 capital, DCL § 274; or (iii) the transferor believes that it will incur
                 debt beyond its ability to pay, DCL § 275.

Sharp, 403 F.3d at 53. The Plaintiff must prove its claim for a constructive fraudulent

conveyance pursuant to DCL §§ 273, 274, and 275 by a preponderance of the evidence. Kahn,

2014 WL 10474969, at *77.

3. Constructive Fraud Pursuant to DCL § 273-a

       Section 273-a of the DCL provides a separate path to recover a constructive fraudulent

conveyance. Section 273-a provides:

                 Every conveyance made without fair consideration when the person
                 making it is a defendant in an action for money damages or a
                 judgment in such an action has been docketed against him, is
                 fraudulent as to the plaintiff in that action without regard to the
                 actual intent of the defendant if, after final judgment for the plaintiff,
                 the defendant fails to satisfy the judgment.

DCL § 273-a. A plaintiff must establish “(1) that the conveyance was made without fair

consideration; (2) that the conveyor is a defendant in an action for money damages or that a

judgment in such action has been docketed against him; and (3) that the defendant has failed to

satisfy the judgment.” Mitchell v. Garrison Protective Servs., Inc., 819 F.3d 636, 641 (2d. Cir.

2016) (internal citations omitted).

B. Application

1. The Defendant’s Status as a “Transferee”

       The New York Court of Appeals has held that the DCL does “not, either explicitly or

implicitly, create a creditor’s remedy for money damages against parties who . . . were neither


                                                    17
        Case 8-18-08143-reg         Doc 9     Filed 01/13/20       Entered 01/13/20 13:24:15




transferees of the assets nor beneficiaries of the conveyance.” Fed. Deposit Ins. Corp. v. Porco,

75 N.Y.2d 840, 842 (1990). The analysis does not change when the alleged wrongdoer is an

attorney. Mendelsohn v. Paragon Mortg. Bankers Corp., et. al. (In re Parker), 399 B.R. 577, 581

(Bankr. E.D.N.Y. 2009). As articulated in State Farm Mut. Auto. Ins. Co. v. Grafman, No. 04-cv-

2609 (NG) (SMG), 2017 WL 4217122 (E.D.N.Y. Sept. 21, 2017), a party’s status as transferee is

dependent on whether they exercised dominion and control over the transferred property.

Grafman, 2017 WL 4217122, at *3. A party is not a transferee simply because property passed

through its hands. Id.

         In Grafman, a plaintiff who was unable to satisfy its judgment asserted a fraudulent

conveyance cause of action against the judgment debtor’s attorney, among others. Grafman,

2017 WL 4217122, at *1. The property at issue consisted of proceeds from the sale of real

property that were deposited into the attorney’s IOLA and distributed pursuant to the client’s

instructions. Id. The attorney retained only what was owed to him for his accounting and legal

services. Id. The plaintiff sought to recover a money judgment for all of the proceeds deposited

in the attorney’s IOLA. Id. The court rejected the plaintiff’s contentions that the transfers into the

attorney’s IOLA fell within the parameters of DCL § 2789 and that there was no exception for



9
    DCL § 278 provides:

                1. Where a conveyance or obligation is fraudulent as to a creditor, such
                creditor, when his claim has matured, may, as against any person except a
                purchaser for fair consideration without knowledge of the fraud at the time
                of the purchase, or one who has derived title immediately or mediately
                from such a purchaser,
                a. Have the conveyance set aside or obligation annulled to the extent
                necessary to satisfy his claim, or
                b. Disregard the conveyance and attach or levy execution upon the
                property conveyed.
                2. A purchaser who without actual fraudulent intent has given less than a
                fair consideration for the conveyance or obligation, may retain the
                property or obligation as security for repayment.
                                                     18
       Case 8-18-08143-reg         Doc 9     Filed 01/13/20       Entered 01/13/20 13:24:15




transfers to parties who were mere conduits without dominion or control over the transferred

property. Id. at *3. The court then observed that “New York state courts have held that dominion

or control . . . is necessary to state a claim under a fraudulent transfer theory.” Id. It further

clarified that the test for whether a party is a transferee is whether it exercised dominion and

control over the property, not whether the property merely passed through its hands. Id. Since the

attorney in Grafman never exercised dominion or control over his client’s assets in his IOLA, no

transfer occurred, and the attorney was not a statutory transferee. Id. at *4

        Like Grafman, the Plaintiff here seeks to hold the Defendant liable as a transferee

pursuant to the DCL for funds provided by the Defendant’s clients to be held in his IOLA and

distributed as directed by his clients. Like Grafman, the funds in the Defendant’s IOLA belonged

to his clients and were subject to their instructions. As discussed above, the Defendant was an

attorney for the Judgment Debtors. He was a fiduciary who was not permitted to commingle the

Judgment Debtors’ funds with his own or to use them for his own purposes. The Plaintiff did not

allege that the Defendant had the authority to deviate from the Judgment Debtors’ instructions

concerning the funds in the Defendant’s IOLA or to use them for his own purposes. At no point

did the Defendant exercise dominion or control over the funds in his IOLA. As such, the

Judgment Debtors’ funds were not transferred to the Defendant when the Judgment Debtors

provided the Defendant with money to deposit in the Defendant’s IOLA. After the funds were

deposited into the Defendant’s IOLA, the bulk of the funds were transferred to third parties or

back to the Judgment Debtors at the request of the Judgment Debtors. These funds cannot be

subject to recovery as fraudulent conveyances because the Defendant had no dominion or control

of them at any time. Therefore, the only transfers that are subject to the DCL are the funds the

Defendant received as payment for legal fees and the $10,000 reimbursement for the installment


                                                   19
       Case 8-18-08143-reg          Doc 9     Filed 01/13/20      Entered 01/13/20 13:24:15




payment that the Defendant mistakenly sent to the Plaintiff from his personal account. Because

these funds became subject to the Defendant’s dominion and control, the Defendant is a

transferee with respect to these funds alone, which total $30,789.32. Ex. 5. The Court must

therefore determine whether the payment of the Defendant’s legal fees and reimbursement of the

$10,000 installment payment constituted fraudulent conveyances pursuant to the DCL.

2. Actual Fraud Application

        The record shows that the first two elements have been established. The funds in the

Defendant’s IOLA could have been used to pay the Plaintiff what it was owed pursuant to its

Judgment, just as they were used to pay the Defendant. Moreover, as discussed above, the funds

were transferred to the Defendant. The Court is therefore left to determine whether the Plaintiff

established that the Judgment Debtors actually intended to defraud the Plaintiff.

        The Plaintiff failed to plead the third element correctly, let alone prove it. The Plaintiff

must prove the actual intent of the transferors, the Judgment Debtors. Sharp, 403 F.3d at 56. The

Plaintiff’s pleadings are entirely founded upon the intent of the Defendant, the alleged transferee.

See Complaint ¶¶ 67-79. Without properly pleading the fraudulent intent of the transferors, the

Plaintiff has not alleged each element of DCL § 276.

        Even if the Plaintiff alleged that the Judgment Debtors intended to defraud the Plaintiff, it

still failed to provide sufficient evidence to prove it. In light of the difficulty in establishing

actual intent, a plaintiff may rely on the badges of fraud to make its case. Sharp, 403 F.3d at 57.

The badges of fraud include:

                (1) the lack or inadequacy of consideration;
                (2) the family, friendship or close associate relationship between the
                parties;
                (3) the retention of possession, benefit or use of the property in
                question;


                                                   20
       Case 8-18-08143-reg         Doc 9    Filed 01/13/20      Entered 01/13/20 13:24:15




               (4) the financial condition of the party sought to be charged both
               before and after the transaction in question;
               (5) the existence or cumulative effect of a pattern or series of
               transactions or course of conduct after the incurring of debt, onset
               of financial difficulties, or pendency or threat of suits by creditors;
               and
                (6) the general chronology of the events and transactions under
               inquiry.

Kahn, 2014 WL 10474969, at *10-11 (citing Salomon v. Kaiser (In re Kaiser), 722 F.2d 1574,

1582-83 (2d Cir. 1983)). “The existence of a badge of fraud is merely circumstantial evidence

and does not constitute conclusive proof of actual intent. However, the existence of several

badges of fraud can constitute the requisite clear and convincing evidence of actual intent to

defraud.” Gao, 560 B.R. at 64 (internal citations omitted). Here, the record does not reflect the

presence of any badges of fraud:

(1) the lack or inadequacy of consideration: The Defendant testified at trial that the money he

distributed to himself from his IOLA was payment for legal services and for reimbursement of

the installment payment that was mistakenly sent from the Defendant’s personal account, as

opposed from the Defendant’s IOLA, to the Plaintiff. The Plaintiff did not provide any evidence

to controvert the Defendant’s testimony.

(2) the family, friendship or close associate relationship between the parties: The Defendant

testified that he previously represented Helane Karon David and Michael Petrillo and would

often hold funds on their behalf. The Defendant also testified at trial that his relationship with

them was close enough for him to represent them without taking a fee in connection with their

2009 post-judgment depositions despite ending the formal attorney-client relationship a year

prior. In his 2009 Deposition, Michael Petrillo testified that the Defendant was the only person

whom he could trust. Ex 21. However, the Plaintiff did not submit any other evidence that

indicated that the relationship between the Defendant and the Judgment Debtors was anything

                                                 21
       Case 8-18-08143-reg          Doc 9   Filed 01/13/20      Entered 01/13/20 13:24:15




other than a professional one. The Defendant is not a family member, friend or close associate of

the Judgment Debtors simply by virtue of earning their trust and providing legal services for two

depositions without taking a fee.

(3) the retention of possession, benefit or use of the property in question: It is undisputed that the

Defendant did not return either his legal fee or installment reimbursement to the Judgment

Debtors, the transferors.

(4) the financial condition of the party sought to be charged both before and after the transaction

in question: The financial condition of the Judgment Debtors cannot be gleaned from the record.

Although the Plaintiff alleged that the Transfers rendered the Judgment Debtors insolvent, it

failed to call the Judgment Debtors as witnesses and provided almost no evidence concerning the

Judgment Debtor’s financial condition before or after the Transfers. Complaint ¶¶ 19, 45. The

only conceivable evidence concerning the Judgment Debtors’ financial condition is a portion of

the transcript from Michael Petrillo’s 2009 deposition, where he testified that he used money

orders instead of a company checking account to pay the Plaintiff to prevent the possibility of a

check bouncing because he “never had enough cash flow.” Ex. 21. Petrillo then testified that he

would instruct the Defendant to disburse money that he provided to be held in the Defendant’s

IOLA if he “did not have it in the business.” Id. The name of the business was not identified in

the portion of the deposition provided to the Court. While Petrillo testified that his business

experienced cash flow issues, he also testified that he would cover his business’ debts. Although

Petrillo’s testimony might establish that one of the Judgment Debtors, the unidentified business,

experienced financial issues, his testimony does not contemplate the financial condition of

Helane Karon David, himself or any of the other businesses who constitute the Judgment

Debtors. In fact, Petrillo testified that he was financially stable enough to cover his business’


                                                  22
       Case 8-18-08143-reg         Doc 9     Filed 01/13/20     Entered 01/13/20 13:24:15




debts when necessary. Id. The evidence submitted does not permit the Court to make a finding

concerning the financial condition of the Judgment Debtors.

(5) the existence or cumulative effect of a pattern or series of transactions or course of conduct

after the incurring of debt, onset of financial difficulties, or pendency or threat of suits by

creditors; and (6) the general chronology of the events and transactions under inquiry: The fifth

badge of fraud represents the precise circumstance that the Plaintiff urges the Court to accept as

true. It is undisputed that the Judgment Debtors had a judgment entered against them and that

they did not satisfy the Judgment. The Plaintiff alleges that the Judgment Debtors hid their

money in their attorney’s IOLA, closed their own bank accounts and transferred the money in

small enough amounts to avoid detection. As discussed above, this analysis is only limited to the

funds that were actually transferred to the Defendant, his legal fees and the installment

reimbursement. The Defendant represented the Judgment Debtors in challenging the Judgment,

negotiating the So Ordered Stipulation and Deferral Agreement and throughout the collection

process, where the Judgment Debtors paid $60,000 towards satisfaction of the Judgment. In sum,

the Judgment Debtors paid an attorney to help challenge and satisfy a judgment that was entered

against them, which cuts against a finding of actual fraudulent intent. The retention of an

attorney is not evidence of an actual intent to defraud an adversary.

       The record reflects that none of the badges of fraud are present with respect to the

payment of the Defendant’s legal fees or reimbursement of the installment payment. Therefore,

the Plaintiff is not a creditor of the Defendant pursuant to DCL§ 276.

3. Constructive Fraud Application

       The record before the Court precludes a finding that a fraudulent conveyance occurred

pursuant to DCL §§ 273-275. To prove a constructive fraudulent conveyance claim, a plaintiff


                                                  23
      Case 8-18-08143-reg         Doc 9     Filed 01/13/20     Entered 01/13/20 13:24:15




must establish that the conveyance was made without fair consideration. DCL §§ 273-275. Fair

consideration is given for property:

               a. When, in exchange for such property ... as a fair equivalent
               therefor, and in good faith, property is conveyed or an antecedent
               debt is satisfied, or
               b. When such property ... is received in good faith to secure a present
               advance or antecedent debt in amount not disproportionately small
               as compared with the value of the property ... obtained.

DCL § 272. “The fair consideration test is profitably analyzed as follows: (1) ... the recipient of

the debtor's property must either (a) convey property in exchange or (b) discharge an antecedent

debt in exchange; and (2) such exchange must be a fair equivalent of the property received; and

(3) such exchange must be in good faith.” Sharp, 403 F.3d at 53 (internal citations and

quotations omitted). The burden of proof to establish that the conveyance was made without fair

consideration is on the Plaintiff. Neshewat v. Salem, 365 F. Supp. 2d 508, 520 (S.D.N.Y. 2005).

The only conveyances at issue are the legal fees and installment reimbursement paid directly to

the Defendant from the Defendant’s IOLA.

   a. The Defendant’s Legal Fees

       The Defendant testified at trial that he received funds in consideration for his legal

services. The Plaintiff has not provided any evidence to contradict the Defendant’s testimony.

Moreover, the Plaintiff did not allege that the Defendant’s fees were in excess of the services

rendered. The fairness of the consideration for the Defendant’s legal fees was never placed in

issue, and no time records or allegations regarding time records were submitted. As such, the

Court cannot identify the services that the Judgment Debtors paid for, let alone whether the fee

was equivalent in value. The Plaintiff failed to prove that the Defendant did not provide the “fair

equivalent” in legal services for the fees he received. Sharp, 403 F.3d at 53.



                                                 24
       Case 8-18-08143-reg          Doc 9    Filed 01/13/20     Entered 01/13/20 13:24:15




   b. The Installment Reimbursement

          The Defendant testified that he received a reimbursement for a $10,000 installment

payment mistakenly sent to the Plaintiff from the Defendant’s personal account. The Defendant

testified that the Plaintiff accepted the payment. The Plaintiff did not controvert the Defendant’s

testimony nor did it allege that the reimbursement was in excess of the subject installment

payment. Instead the Plaintiff vaguely asserted that all funds flowing to and from the

Defendant’s IOLA were conveyed without consideration. Complaint ¶¶ 32, 70, 77, 82-83. The

record shows that the Defendant received $10,000 as a reimbursement from the Judgment

Debtors to compensate for the $10,000 he provided as an installment payment discharging a part

of the debt the Judgment Debtors owed pursuant to the So Ordered Stipulation and Deferral

Agreement. The reimbursement is the equivalent of the value that the Defendant supplied to the

Judgment Debtors.

          Because the lack of consideration is an essential element of a constructive fraudulent

conveyance claim, the Plaintiff failed to prove a cause of action for a constructive fraudulent

conveyance. Having failed to establish that the Defendant is not the recipient of a fraudulent

conveyance under any section of the DCL, the Plaintiff is not a creditor of the Defendant.

   III.      Claims Arising Under Section 523 of the Code

          Although the Court has concluded that the Plaintiff is not a creditor of the Debtor and

therefore lacks standing to bring a non-dischargeability proceeding against the Defendant, the

Defendant’s conduct does not fit within either § 523(a)(4) or § 523(a)(6). Even if the Plaintiff

were a creditor, the Defendant’s liability to it would be discharged for the Plaintiffs’ failure to

prove a prima facie case with respect to either of its section 523 claims.




                                                  25
      Case 8-18-08143-reg         Doc 9    Filed 01/13/20     Entered 01/13/20 13:24:15




A. Burden of Proof

       The burden of establishing an exception to discharge of a debt under section 523(a) is on

the Plaintiff, who must meet this burden by a preponderance of the evidence. Grogan v.

Garner, 498 U.S. 279, 290–91 (1991). “Exceptions to discharge under § 523 must be . . .

construed so as to give the maximum effect to the Code’s policy of providing honest but

unfortunate debtors with a ‘fresh start.’” Jadusingh v. Crossfield (In re Crossfield), No. 11-

09191 (REG), 2012 WL 3637919, at *3 (Bankr. E.D.N.Y. Aug. 22, 2012) (citing Scheidelman v.

Henderson (In re Henderson), 423 B.R. 598, 624 (Bankr. N.D.N.Y. 2010)). “As the

consequences to a debtor of finding a debt excepted from discharge are severe, exceptions to

discharge are to be narrowly construed and all doubts should be resolved in the debtor's favor.”

Indo-Med Commodities, Inc. v. Wisell (In re Wisell), 494 B.R. 23, 34-35 (Bankr. E.D.N.Y.

2011) (citing Denton v. Hyman (In re Hyman), 502 F.3d 61, 66 (2d Cir.2007), cert. denied, 555

U.S. 1097, 1097 (2009)).

B. Section 523(a)(4)

       Section 523(a)(4) excepts a debt from discharge that arose from debtor’s “fraud or

defalcation while acting in a fiduciary capacity, embezzlement, or larceny.” Because the Plaintiff

did not specify which branch of section 523(a)(4) it has filed under, the Court will address

whether the alleged debt arose from the Debtor’s fraud or defalcation while acting in a fiduciary

capacity, embezzlement, and larceny separately.

1. Fraud or Defalcation While Acting in a Fiduciary Duty

       Under section 523(a)(4), a debt “for fraud or defalcation while acting in a fiduciary

capacity” is nondischargeable. The Plaintiff bears the burden of establishing by a preponderance

of evidence that each element of the statute has been met. Grogan, 498 U.S. at 290-91; Chao v.


                                                26
       Case 8-18-08143-reg         Doc 9     Filed 01/13/20      Entered 01/13/20 13:24:15




Duncan (In re Duncan), 331 B.R. 70, 76 (Bankr. E.D.N.Y. 2005). To prevail under the discharge

exception for fiduciary fraud or defalcation, a plaintiff must show that: “1) an express [or

technical] trust existed, 2) the debt was caused by fraud or defalcation, and 3) the debtor acted as

a fiduciary to the [plaintiff] at the time the debt was created.” Chitester v. Watterson (In re

Watterson), 524 B.R. 445, 451 (Bankr. E.D.N.Y. 2015) (citing Klingman v. Levinson, 831 F.2d

1292, 1295 (7th Cir. 1987)).

       The Court must analyze the meaning of “fiduciary capacity” before ruling on this count.

“Fiduciary capacity” is not defined in the Bankruptcy Code, but the bankruptcy courts in this

circuit have made clear that the definition of fiduciary under this statute is narrow and specific.

The “broad general definition of fiduciary, involving confidence, trust and good faith, is not

applicable in dischargeability proceedings under § 523(a)(4).” Watterson, 524 B.R. at 451

(quoting Wisell, 494 B.R. at 38) (quoting Zohlman v. Zoldan, 226 B.R. 767, 772

(S.D.N.Y.1998)). “The fiduciary relationship must be pursuant to either an express or technical

trust, not to ‘constructive or implied trusts, or any trust where the existence of the trust is created

merely on the basis of wrongful conduct.’” Id. (quoting Zohlman, 226 B.R. at 772).

       The Plaintiff must establish that the Defendant owed the Plaintiff a fiduciary duty at the

time the debt was created. The Plaintiff has failed to allege the existence of any trust, let alone an

express or technical trust. The Defendant’s only connection to the Plaintiff was that he

represented clients who owed the Plaintiff money. “It is well settled that an attorney acts as a

fiduciary to his or her client.” JP Morgan Chase Bank, NA v. Selig (In re Selig), No. 17-08107

(REG), 2018 WL 889350, at *5 (Bankr. E.D.N.Y. Jan. 24, 2018) (citing The Andy Warhol

Found. for Visual Arts, Inc. v. Hayes (In re Hayes), 183 F.3d 162 (2d Cir. 1999)). However,

“[t]he fact that the Defendant owed a fiduciary duty to [the Judgment Debtors] does not serve to


                                                  27
       Case 8-18-08143-reg        Doc 9     Filed 01/13/20      Entered 01/13/20 13:24:15




extend such duty to the Plaintiff.” Id. Accordingly, the Plaintiff has failed to establish a claim

under § 523(a)(4) for fraud or defalcation while acting in a fiduciary capacity.

2. Embezzlement

       “Embezzlement under section 523(a)(4) has been defined as the ‘fraudulent appropriation

of money by a person to whom such property had been entrusted or into whose hands it has

lawfully come.’” Wisell, 494 B.R. at 40 (quoting Gore v. Kressner (In re Kressner), 155 B.R. 68,

74 (Bankr. S.D.N.Y. 1993)). The Plaintiff must establish three elements to sustain a claim under

§ 523(a)(4) for embezzlement: “(1) the debtor rightfully possessed another's property; (2) the

debtor appropriated the property for use other than the use for which the property was entrusted;

and (3) the circumstances implied a fraudulent intent.” Northeast Remarketing Servs., Inc. v.

Guthier (In re Guthier), No. 09-50008 (MCR), 2010 WL 1443989, at *6 (Bankr. N.D.N.Y. Apr.

9, 2010). Embezzlement does not require a fiduciary relationship but does require an intent to

defraud. Id. “Intent to defraud is a higher standard than the ‘scienter’ required under

defalcation.” Wisell, 494 B.R. at 40. (citing Hyman, 502 F.3d at 68).

       The Court must first determine whether the funds received by the Defendant are

identifiable as belonging to the Plaintiff. Glenn v. Hrim (In re Hrim), 196 B.R. 237, 242 (Bankr.

N.D.N.Y. 1993). Here, the Defendant rightfully possessed the property, money, of his clients, the

Judgment Debtors. The Plaintiff has not provided any evidence to establish that those specific

funds in Defendant’s IOLA were the property of the Plaintiff. If anything, the Plaintiff admits

that the funds in the Defendant’s IOLA belonged to the Judgment Debtors. Complaint ¶19.

Further, the Plaintiff must establish that the Defendant appropriated the funds in the Defendant’s

IOLA. The Defendant has maintained throughout the adversary proceeding that he received and

distributed funds from and to, or on behalf of, the Judgment Debtors as instructed by the


                                                 28
       Case 8-18-08143-reg          Doc 9     Filed 01/13/20     Entered 01/13/20 13:24:15




Judgment Debtors, including the receipt of legal fees and an installment reimbursement in his

personal capacity. The Plaintiff has neither alleged nor provided evidence establishing that the

Defendant deviated from the Judgment Debtors’ instructions at any point. In light of the

Plaintiff’s failure to establish the first two elements, the Court need not reach the question of the

Defendant’s intent.

3. Larceny

          “In the context of Section 523(a)(4), larceny has been defined as the fraudulent and

wrongful taking and carrying away of the property of another with intent to convert such

property to the taker's use without the consent of the owner.” Crossfield, 2012 WL 3637919, at

*6 (citing Farina v. Balzano (In re Balzano), 127 B.R. 524, 532 (Bankr. E.D.N.Y. 1991))

(internal citations omitted). Unlike embezzlement, a defendant must possess the unlawful intent

at the time of the original taking. Adamo v. Scheller (In re Scheller), 265 B.R. 39, 53 (Bankr.

S.D.N.Y. 2001) (internal citations omitted). In addition, “[t]he larceny exception cannot apply

where the debtor's original possession of the [property] was lawful.” Crossfield, 2012 WL

3637919, at *6 (citing Brown v. Heister (In re Heister), 290 B.R. 665, 674 (Bankr. N.D.Iowa

2003)).

          The Plaintiff not only fails to provide evidence of any wrongful taking, it asserts that the

Judgment Debtors gave their money to the Defendant willfully in furtherance of a scheme to hide

it from the Plaintiff. Even if the allegations in the complaint are true, the Defendant’s original

possession would still be lawful, as he received money from his clients to hold in his IOLA at his

clients’ request. As a result, the Plaintiff has failed to establish a claim under section 523(a)(4)

for larceny.

          Accordingly, the Court finds that the Plaintiff has failed to prove a prima facie case that


                                                   29
       Case 8-18-08143-reg        Doc 9     Filed 01/13/20     Entered 01/13/20 13:24:15




the debt allegedly owed to it by the Defendant is nondischargeable under section 523(a)(4) of the

Code. The Plaintiff’s claim pursuant to section 523(a)(4) is dismissed.

C. Section 523(a)(6)

        Under section 523 of the Bankruptcy Code, a debt “for willful and malicious injury by

the debtor to another entity or to the property of another entity” is excepted from a debtor’s

discharge. 11 U.S.C. § 523(a)(6). The term “entity” includes a person. 11 U.S.C. § 101(15). The

term “person” includes a corporation. 11 U.S.C. § 101(41). “The terms ‘willful’ and ‘malicious’

are separate elements that must each be proved.” Zaretsky, et. al. v. Zaretsky (In re Zaretsky),

No. 16-8110 (REG), 2018 WL 2085614, at *3 (Bankr. E.D.N.Y. May 3, 2018).

1. Willful

        In the context of section 523(a)(6), the term “willful” requires “a deliberate or intentional

injury, not merely a deliberate or intentional act that leads to injury.” Kawaauhau v. Geiger, 523

U.S. 57, 61 (1998). “Merely showing that a debtor committed a conscious act that resulted in an

injury is not sufficient. The act must be shown to have been done with the intent to cause the

injury.” Rocco v. Goldberg (In re Goldberg), 487 B.R. 112, 127 (Bankr. E.D.N.Y. 2013).

Therefore, the Plaintiff must prove by a preponderance of the evidence that the Defendant not

only intended to hold and distribute his clients’ money, the act, but that he intended to deprive

the Plaintiff of the money owed to it by the Defendant’s clients, the injury.

        The Plaintiff has failed to distinguish the Defendant’s intent to receive and distribute

funds on behalf of his clients, the act, from the Defendant’s alleged intent to prevent the

satisfaction of the Judgment, the injury. The facts show that the Defendant did disburse, on his

clients’ instructions, $60,000 in installment payments between September, 2007 and February,

2008 pursuant to the So Ordered Stipulation and Deferral Agreement. Further, the Defendant


                                                 30
       Case 8-18-08143-reg        Doc 9     Filed 01/13/20         Entered 01/13/20 13:24:15




testified that he withdrew from representing the Judgment Debtors when they defaulted pursuant

to the So Ordered Stipulation and Deferral Agreement. Although the Defendant admitted that he

subsequently represented Helane Karon David and Michael Petrillo in their post-judgment

depositions, the Defendant testified that he did not take a fee.

       The Plaintiff urges the Court to infer the Defendant’s willful intent based on the

circumstances surrounding the Defendant’s representation of the Judgment Debtors, including

the deficiencies in the Schedule of Disbursements and Schedule of Deposits and the questionable

distribution tactics, i.e. issuing numerous checks in small denominations contemporaneously

instead of one single check. While certainly not condoned by the Court, these circumstances do

not by themselves establish the Defendant’s willful intent to injure the Plaintiff. Even if the

Judgment Debtors intended to injure the Plaintiff, the Court would still be unable to distinguish

the Defendant-attorney’s alleged intent from the Judgment Debtors’ intent as executed by their

attorney, who was obligated to comply with their directives pursuant to the NYRPC. The

Defendant testified at trial that the small distribution denominations that were

contemporaneously disbursed were specifically requested by the Judgment Debtors. The Plaintiff

has not established any facts to controvert the Defendant’s testimony. The Plaintiff neglected to

obtain testimony from the only parties who would have had knowledge of an alleged scheme to

thwart the Plaintiff’s collection efforts – the Judgment Debtors.

       As such, the facts before the Court indicate that the Defendant assisted his clients in

challenging the Judgment in the State Court Action and paying the Plaintiff pursuant to the So

Ordered Stipulation and Deferral Agreement, and withdrew as counsel for the Judgment Debtors

when they defaulted in paying the Plaintiff. The Plaintiff has not established that the Defendant




                                                 31
       Case 8-18-08143-reg        Doc 9     Filed 01/13/20      Entered 01/13/20 13:24:15




willfully intended harm to the Plaintiff in connection with his representation of the Judgment

Debtors.

2. Malicious

       Even if the Court finds that the Defendant willfully intended to cause the Plaintiff’s

injury pursuant to section 523(a)(6), the Plaintiff has failed to establish that the Defendant’s

conduct was “malicious.” In the context of section 523(a)(6), the term “malicious” means

“wrongful and without just cause or excuse, even in the absence of personal hatred, spite, or ill-

will.” Navistar Fin. Corp. v. Stelluti (In re Stelluti), 94 F.3d 84, 87 (2d Cir. 1996). Malice may

be established on a constructive or implied basis via the acts and conduct of the debtor in the

context of the relevant circumstances. Goldberg, 487 B.R. at 128 (quoting Stelluti, 94 F.3d at

88). Malice may be implied “when anyone of reasonable intelligence knows that the act in

question is contrary to commonly accepted duties in the ordinary relationships among people,

and injurious to another.” Selig, 2018 WL 889350, at *7 (citing Yash Raj Films (USA), Inc. v.

Akhtar (In re Akhtar), 368 B.R. 120, 130-31 (Bankr. E.D.N.Y. 2007)). The Blankfort court

summarized the standard as follows:

               [T]he statutory element of maliciousness will be found by
               imputation where the debtor has breached a duty to the plaintiff
               founded in contract, statute or tort law, willfully in the sense of
               acting with deliberate intent, in circumstances where it is evident
               that the conduct will cause injury to the plaintiff and, most
               important, and under some aggravating circumstance such as to
               warrant denial of discharge. In the absence of a finding of ‘Biblical
               malice,’ an ordinary tort or breach of contractual or statutory duty
               generally is not sufficient to deny discharge under subsection (6)
               without some aggravating circumstance evidencing conduct so
               reprehensible as to warrant denial of the ‘fresh start’ to which the
               ‘honest but unfortunate’ debtor would normally be entitled under the
               Bankruptcy Code.

Bundy Am. Corp. v. Blankfort (In re Blankfort), 217 B.R. 138, 144 (Bankr. S.D.N.Y. 1998).


                                                 32
       Case 8-18-08143-reg          Doc 9     Filed 01/13/20       Entered 01/13/20 13:24:15




        As discussed above, the Defendant owed a duty to his clients, the Judgment Debtors, to

abide by their instructions concerning the depositing and distribution of their funds and not to the

Plaintiff. Further, the Plaintiff has failed to establish any aggravating circumstances

demonstrating conduct warranting the denial of the fresh start to which an honest but unfortunate

debtor would normally be entitled under the Bankruptcy Code. Id.

        The Judgment Debtors, as the Defendant’s “master[s] through the course of the

professional relationship,” instructed the Defendant to receive and return funds to and from the

Defendants’ IOLA on behalf of the Judgment Debtors. Sept. 11 Litig., 236 F.R.D. at 170. The

facts before the Court show that the Defendant merely followed those instructions.10 The

testimony of Helane Karon David and Michael Petrillo in their post-judgment depositions from

2009 support the Defendant’s testimony regarding his practice of holding funds for the Judgment

Debtors pursuant to these instructions. Ex. 20-21. To say that doing so is “without just cause”

would undermine the protections provided to clients by the NYRPC. In fact, abiding by the

instructions of a third-party in spite of clear instructions stated by a client, as the Plaintiff

suggests the Defendant should have done, would violate the Defendant’s duties set forth in the

NYRPC. Based on the record before the Court, the Plaintiff has not established that the

Defendant’s conduct in holding funds on behalf of his clients, as his clients instructed and

pursuant to his duties under the NYRPC, is evidence of malice with respect to the Plaintiff.

        The facts before the Court do not permit a finding that the Plaintiff’s inability to satisfy

its Judgment was willfully and maliciously caused by the Defendant. Therefore, the Plaintiff has

failed to establish a prima facie case pursuant to section 523(a)(6).


10
  Nevertheless, the Court notes several deficiencies in following the Judgment Debtors’ instructions,
including the failure to memorialize the retainer agreements and transfer requests in writing. The Court
does not make any determination regarding this conduct as it lies outside the confines of this adversary
proceeding, and the Judgment Debtors are not parties to this adversary proceeding.
                                                     33
      Case 8-18-08143-reg         Doc 9    Filed 01/13/20      Entered 01/13/20 13:24:15




                                            Conclusion

       For all of the foregoing reasons, the Court finds that the Plaintiff has failed to prove a

prima facie case for each of the four causes of action. Accordingly, the Complaint is dismissed in

its entirety. The Court shall enter a judgment consistent with this Decision forthwith.




                                                                ____________________________
 Dated: Central Islip, New York                                      Robert E. Grossman
        January 13, 2020                                        United States Bankruptcy Judge
                                                 34
